Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1-7, 9-13 and 15-20 allowable. The restriction requirement among Group 1 consisting of claims 1-4 and claim 7, Group 2 consisting of claims 5, 6, 8-13 and 15-20 and Group 3 consisting of claim 21, as set forth in the Office action mailed on 21 May, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7 May, 2021 is partially withdrawn.  Claim 1-4 and 7, directed to a green honeycomb body is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 21, directed to an extrusion die is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt R. Denniston on 7 May, 2021.
The application has been amended as follows: 
21. (Cancelled)
REASONS FOR ALLOWANCE
Claims 1-7, 9-13 and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1 and 5, US2007/0026188, US patent 5256054, US2009/0041635, US2012/0301664 and US2014/0294691 are the nearest prior art but they do not teach nor fairly suggest further in combination a web affected zone where the walls meet the skin, the web affected zone having more misaligned ceramic crystals or particles than in the laminar skin outside of the web affected zone and the web affected zone extends not more than about half of the thickness of the skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/                      Primary Examiner, Art Unit 1773